Title: From Benjamin Franklin to Mary Stevenson, [1760–1762]
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


          
            Friday 2. PM [1760–1762]
          
          Here is a Coach from your House, and no Line to me from you. I will never forgive you, if you do not immediately write me a long Letter in the room of that you stole from me yesterday. You know the Penalty of the old Law was four fold. See that you punish yourself fully, and thereby disarm the Resentment of Your injured Friend
          
            B F
          
        